DOWDELL, J.
— George Lunsford died leaAdng a last will and testament, which avhs duly probated in the probate court of Jefferson county, and letters testamentary Avere regularly issued to Susan Lunsford, Avidow of deceased, who took possession of the property of the estate, and entered upon the discharge of the duties of executrix. Subsequently, Susan Lunsford, as such executrix, filed her bill in the chancery court of Jefferson county praying to have said administration rennwed from the probate court and into said chancery court. The chancery court upon the filing of the bill asumed jurisdiction and made a decree removing the cause, in accordance Avith the prayer of the bill, into said court for further administration of said estate. The estate AAas by the decree of said chancery court declared insolvent. On the 6th day of May, 1898, and subsequent to the decree of insolvency, a petition Avas filed by Win. Aiken and others as creditors of said insolvent estate, praying for the appointment of a receiver for said estate, alleging the incompetency, misconduct, etc., of the said Susan Lunsford, as executrix, in the management and administration of said estate. Pending said petition aud on the 12 th day of May, 1898, said Susan Lunsford filed in the said probate court from which her lettters issued, her resignation in writing as executrix of said estate, which Avas acccepted, and thereupon on the same day, letters' of administration dc bonis non with the Avill annexed on said estate Avere duly issued to Samuel Will John, AAdio entered upon the discharge of the duties of the office as such administrator. On the same day, May 12th, the *247resignation of Susan Lunsford, as executrix, was suggested in the chancery court, and the following minute entry was made in that court, omitting here the style of the cause, term, etc.: “In this cause the resignation of Susan Lunsford is suggested, and S. W. John, who has been appointed administrator de bonis non, appears in open court and prays to be made party complainant, which is made in open court and will be considered on the day set for hearing the application for receiver." TJpon the hearing of the petition for a receiver and the application of S. W. John to be made a party complainant, the chancery court rendered a decree in favor of the petition for the appointment of a receiver, and denied and refused the prayer of S. W. John to be made a party complainant as administrator de bonis non. The cause is appealed from the decree of the chancery court appointing a receiver, and as the order refusing the application of said John to be made a party to the suit is embodied in the decree on the petition for a receiver, the action of the court in denying the application will be considered in connection with the ruling in appointing the receiver.
The jurisdiction of the chancery court over estates of deceased persons is original and not statutory, and is' not impaired or taken away by the statutes conferrring upon courts of probate jurisdiction in the administration of such estates. But jurisdiction over estates for the purposes of administration and settlement, and jurisdiction for granting of letters testamentary and of administration are not one and the same thing. The granting of letters testamentary and of administration by constitutional provision is exclusively within the jurisdiction of the probate court. — Art YI. § 9, Constitution; Ex parte Lunsford, 117 Ala. 221. Susan Lunsford received her appointment and letters testamentary from the probate court, and in this court she filed her resignation of office in writing, which under the statute (Code of 1896, § 107), she had the right to do at any time. The fact that the administration had been removed' into the chancery court could not affect her right of resignation, and the probate court from *248which she received her letters was the proper tribunal in which to file her resignation.
The chancellor in his opinion accompanying the decree treated the resignation of the executrix as valid, but held that the action of the probate court in granting letters de bonis non to S, W. John was coram non judice. In this conclusion the' chancellor was in error. The resignation of the executrix created a vacancy in the office, to which she had been appointed, and the probate court alone had the authority and jurisdiction to fill this vacancy by the appointment of an administrator de bonis non with the will annexed, as was done in this case. Even if grounds had existed for the appointment-of a receiver in the cause, and the appointment had been made prior to the resignation of the executrix, this would not have dispensed with the necessity of a representative of the estate as a party, since a receiver is an officer of the court, and not a party to the suit, wherein he has been appointed receiver. When the resignation of Susan Lunsford as executrix was suggested in the chancery court and S. W. John voluntarily came in, presenting his letters of administration de bonis non, and asked to he made a party complainant to the suit, his action being in strict compliance with rule 108 of chancery practice (Code of 1896, p. 1224), it was the duty of the chancery court to have made him, as such administrator de bonis non, a party. As stated above, the grounds of the application for a receiver were the alleged incompetency and misconduct of the executrix, Susan Lunsford. Her resignation, therefore, and the appointment of her successor S. W. John as administrator de bonis non, removed all objections made to Susan Lunsford in the petition for receiver, and was a complete answer to the same. The chancellor in his opinion states as the sole ground for the appointment of a receiver, that the estate was without an administrator to represent and administer it, and the chancery court had no jurisdiction to appoint one. In this, however, the chancellor was in error; there was an administrator in the person of Mr John, duly and regulary appointed by the only court having jurisdiction to appoint. It follows, therefore, that if the chancellor had recognized the appointment *249made by the probate court of S. W. John as administrator de bonis non, as he should have done, then no reason existed for the appointment of a receiver. Holding as we do to the above views, the decree of the court appointing a receiver must be reversed, and the.. cause is remanded.
Reversed and remanded.